Citation Nr: 1115809	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to June 24, 1996, for the award of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 until June 1954, and from September 1954 until his retirement from the Air Force in March 1970.  The Veteran died in January 1984.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Service connection for the cause of the Veteran's death was originally denied in June 1984; the appellant did not appeal that determination.  On June 24, 1997, a statement was received in which the appellant requested that her 1984 claim be reopened.  In July 1997, the RO granted service connection for the cause of death, effective from June 24, 1997.  There is an explanation in the rating decision that the effective date should be June 24, 1996; however, it is clear from the claims file that DIC was paid from June 24, 1997.  The appellant did not appeal this determination.  

In March 2006, the appellant submitted a letter in which she inquired why she did not receive benefits from 1984 to 1997.  In the June 2006 rating decision currently on appeal, the RO determined that there was a clear and unmistakable error (CUE) in the assignment of June 24, 1997, as the effective date of the DIC award.  Because the award was made pursuant to a liberalizing law, the effective date should have been one year earlier, or June 24, 1996.  38 C.F.R. § 3.114.  

Although the appellant did not appeal the July 1997 rating decision that initially awarded DIC benefits, the RO, in June 2006, established a new effective date, which the appellant has appealed.  Thus, the Board finds that the issue of entitlement to an earlier effective date is properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that a claimant may not bring a "freestanding claim" for an earlier effective date).

The Board notes that the appellant has never alleged that there was CUE with regard to any determination.  The issue that has been perfected on appeal is the effective date issue as stated on the cover page of this decision.

The appellant testified at a Travel Board hearing in February 2011 that her husband was diagnosed with lung cancer in January 1983 and that he was ill for a year.  She reported that this was an extremely stressful time for her because she was taking care of her husband, taking care of three children, and working full time.


FINDINGS OF FACT

1.  The Veteran died in January 1984 of lung cancer.

2.  The appellant's claim for DIC was previously denied by a June 1984 rating decision and the appellant did not appeal that decision.

3.  As of June 9, 1994, liberalizing legislation expanded compensation benefits for veterans who served in Vietnam and later developed a respiratory cancer.

4.  The appellant's application to reopen her claim for entitlement to DIC benefits was received June 24, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 24, 1996, for the grant of DIC benefits have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the facts in this case are not in dispute.  Given that this claim is being denied on the basis that entitlement to the claimed benefit cannot be established as a matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii).

The appellant, the Veteran's surviving spouse, seeks an effective date prior to June 24, 1996, for the award of DIC benefits.  The Veteran died in January 1984.  The death certificate lists the cause of his death as small cell lung cancer.

In April 1984, the appellant filed a claim for DIC, which was denied by a June 1984 rating decision.  The appellant did not appeal the June 1984 denial of her claim.  The appellant filed a new claim for DIC, received by VA on June 24, 1997, based on new regulations which included lung disease as one of the diseases for which service connection can be granted on a presumptive basis based on exposure to herbicides.  See 38 C.F.R. § 3.307, 3.309.

The RO granted this claim in July 1997, and assigned an effective date of June 24, 1996, one year prior to the date of receipt of the appellant's reopened claim.  A September 1997 notice letter incorrectly informed the appellant that her payments were effective from July 1, 1997.  In the June 2006 decision currently on appeal, the RO noted that the September 1997 notification letter had been incorrect and that the appellant's payments had been effective from July 1996.  The appellant appealed, asserting that the benefits should have been awarded effective either from April 1, 1984 when she first applied for benefits, or else in 1991 when the Agent Orange Act of 1991 became effective.

On June 9, 1994, the VA amended 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish presumptive service connection for multiple myeloma and respiratory cancers based on exposure to herbicide agents.  59 Fed. Reg. 29,723 (1994).  The amendment implemented a decision by the Secretary of the VA under the authority granted by the Agent Orange Act of 1991 that there was a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era and the subsequent development of multiple myeloma and respiratory cancers.

38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."

Designation of an effective date for disability compensation in cases involving herbicide exposure is based on decisions of the United States District Court for the Northern District of California in Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) and the Ninth Circuit Court of Appeals in Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002).

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease, or the surviving spouse, parent, or child of such.  Covered herbicide diseases include lung cancer.  See 38 C.F.R. § 3.816(b).

Under 38 C.F.R. § 3.816(d), if a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows:

(1)  If VA denied DIC for the death in a disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.

(2)  If the class member's claim for DIC for death was, either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.

(3)  If the class member's claim referred to in paragraph (d)(1) or (d)(2) of this section was received within one year form the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.

(4)  If the requirements of paragraph (d)(1) or (d)(2) or this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(d).

As noted above lung cancer is one of the disabilities for service connection will be granted on a presumptive basis based on exposure to herbicides.  This presumption became effective starting on June 9, 1994.

It appears that the appellant has argued that under Nehmer, she should be granted benefits from April 1984 when she filed her original claim.  District court decisions voiding veterans benefit decisions made under agent orange regulation that became effective on September 25, 1985, did not void VA decisions prior to that date.  Williams v. Principi, 310 F. 3d 1374 (Fed. Cir. 2002).  Hence, the appellant is not entitled to an earlier effective date based on her claim received in April 1984 and denied by the June 1984 unappealed RO decision.

As noted above, the appellant's claim to reopen was received on June 24, 1997.  As she did not file her reopened claim between September 25, 1985, and May 3, 1989, or between May 3, 1989, and June 9, 1994 (June 9, 1994 being the date the liberalizing law included respiratory cancers among the disabilities listed in 38 C.F.R. § 3.309(e)), the effective date of her claim shall be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(d).

Under 38 C.F.R. § 3.114, when the claim is received more than a year after the date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of the administrative determination of entitlement.  In this case the liberalizing law which included respiratory cancers was effective on June 9, 1994, and the appellant's reopened claim was received on June 24, 1997.  In light of the claim being received more than a year after June 9, 1994, the earliest date of entitlement was one year before the dated of receipt of reopened claim, that is June 24, 1996.  The Board notes that 38 C.F.R. § 3.400 does not benefit the appellant as it does not provide for an effective date prior to receipt of the appellant's claim.

Accordingly, the Board finds that the June 24, 1996, effective date assigned by the RO is the earliest effective date that can be assigned, and assignment of an earlier effective date is not warranted.

The Board is very sympathetic to the appellant's situation and recognizes the suffering of her now-deceased spouse while he was alive, as well as her family's pain during the Veteran's illness and their loss upon his death.  Nevertheless, the Board cannot find any authority that would allow the Board to award the benefit sought on appeal.  VA is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

An effective date prior to June 24, 1996, for the award of DIC benefits is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


